                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA


ODESSA JONES, as the wife of James M.
Jones, deceased;
                       Plaintiff,
                                                                     8:18CV178
        vs.

                                                                       ORDER
UNION PACIFIC RAILROAD COMPANY,
                       Defendant.




       This matter is before the Court on the Finding and Recommendation of the

magistrate judge, Filing No. 24, and the motion for attorney fees by defendant, Filing No.

25.

       The magistrate judge ordered plaintiff to provide a copy of an order appointing

plaintiff as personal representative in this case. Filing No. 23. The magistrate also stated

that “[f]ailure to timely comply with this order will result in the final and immediate dismissal

of this case without further notice.” Filing No. 23. Plaintiff did not comply with the

magistrate’s order. The magistrate, thereafter, recommended that this Court dismiss the

case without further notice. Filing No. 24. The defendant then filed a motion for attorney

fees. Filing No. 25. Plaintiff filed a response indicating plaintiff attempted to make a good

faith settlement in five of these cases, and defendant failed to respond. However, plaintiff

indicated she did not oppose the application for fees in this case only and agreed to pay

the defendant the $875.50 requested in Filing No. 25. Filing No. 26. The magistrate

judge then ordered the award in the amount of $875.50. Filing No. 27. Defendant filed a



                                               1
notice of satisfaction on November 13, 2019. Filing No. 30. The magistrate then entered

an amended progression order. Filing No. 31.

      Based on the foregoing chronology, the Court concludes that the award of

sanctions/attorney fees has not been objected to and the Court will affirm that award.

Further, it appears that the findings and recommendation of the magistrate judge is now

moot, as a new progression order has been filed by the magistrate judge.

      THEREFORE, IT IS ORDERED THAT:

      1. The magistrate judge’s order, Filing No. 24, is moot and need not be addressed

          in this Memorandum and Order; and

      2. The motion for attorney fees, Filing No. 25 is granted, and the order of the

          magistrate judge, Filing No. 27, is affirmed in its entirety.



      Dated this 30th day of December, 2019.



                                                  BY THE COURT:

                                                  s/ Joseph F. Bataillon
                                                  Senior United States District Judge




                                              2
